Citation Nr: 0335300	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 
 
2.  Entitlement to service connection for chronic myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from June 1970 
until June 1990.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2002 
rating decision of the Regional Office (RO) in Winston-Salem, 
North Carolina, that denied service connection for hepatitis 
C and chronic myelogenous leukemia.  The appellant expressed 
dissatisfaction with this determination in a notice of 
disagreement received in October 2002, and perfected a timely 
appeal to the Board.


REMAND

The appellant asserts that he now has hepatitis C and chronic 
myelogenous leukemia which are related to his military 
service for which service connection should be granted.  He 
contends that he has been told by his private physicians that 
each disorder can lie dormant for many years, and that they 
were most likely contracted coincident to service, or were 
result of incidents thereof.

Review of the record reflects that hepatitis C was first 
diagnosed in or around July 1996.  Chronic myelogenous 
leukemia was first clinically indicated in or around April 
1998.  The Board notes that the veteran's private physician, 
R. Dean Butler, M.D., wrote in March 2003 [and also indicated 
previously] that there was a high likelihood that the 
veteran's leukemia was the result of his long-term exposure 
in service to benzene, which is a known carcinogen.  This 
view is not supported elsewhere in the clinical record.  The 
Board observes that the veteran has never had a VA 
examination for compensation and pension purpose.  Under the 
circumstances, a VA medical specialist examination, to 
include review of the record and a medical opinion. is 
indicated to correlate the evidence and corroborate the 
findings in this case.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination by a specialist when warranted, and conducting a 
thorough and contemporaneous medical examination, including a 
medical opinion, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed that the appellant was apprised of his 
rights in this regard in letters dated in February and May 
2002, as well as in the supplemental statement of the case 
dated in November 2002.  However, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1) (2003).  The Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9)(2003), and found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.

2.  The veteran should be scheduled for 
a special examination by a hematologist 
or other appropriate specialist in 
blood disorders to ascertain the 
etiology and onset of the veteran's 
myelogenous leukemia and hepatitis C.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnoses.  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  A comprehensive clinical 
history should be obtained.  After 
reviewing the record and examining the 
veteran, the examiner should provide a 
well-reasoned opinion as to a) the 
likely degree and extent of the 
veteran's benzene exposure in service, 
and b) whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that chronic 
myelogenous leukemia is the result of 
benzene exposure (or other disease or 
injury) in service or otherwise began 
during service, or was manifested 
during the first year after service.  
The examiner should also render an 
opinion as to whether it is at least as 
likely as not (that is, a probability 
of 50 percent or better) that hepatitis 
C is related to any incident of the 
veteran's service.  All examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, should be set forth in the 
report.

3.  The RO should review the report to 
ensure that the requirements of the 
foregoing paragraphs have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of entitlement 
to service connection for hepatitis C 
and chronic myelogenous leukemia.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

No action is required of the appellant unless he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

